Wait, J.
The only question which arises on this appeal is whether the following memorandum satisfies the statute of frauds, G. L. c. 259, § 1, cl. 4:
“ Deposit by check. Sept. 14/23.
Received from Mr. Sanjean $50.00 as deposit on houses No. 107-109-111-113-115-117 Windsor Road, Medford. Deposit subject to purchaser’s approval.
Chas. E. Howe Co.
W. E. Young.”
On demurrer, we assume that the Charles E. Howe Company was agent for the defendant authorized to sell the land and buildings of the defendant on Windsor Road, Medford, and that an oral agreement for a sale was made as alleged with the plaintiff. Whether or not the plaintiff was the purchaser is not definitely alleged. Perhaps the fair inference from the memorandum is that he was not, since the deposit was made subject to the “ purchaser’s [sic] approval.”
The memorandum does not show whether the transaction was for sale, for lease, or for what purpose. It does not show any of the terms of the transaction. It does not even show a completed transaction; for, if some other than Sanjean was the purchaser, then it is a fair inference that the entire proceeding was subject to a future assent by him.
Such a memorandum is inadequate. It fails to give any help in avoiding perjury. Everything except the locus dealt with and the receipt of $50 from Mr. Sanjean is left open to oral testimony.
A memorandum to satisfy the statute of frauds must contain the terms of the agreement of which it is the memorandum. Bogigian v. Booklovers Library, 193 Mass. 444.
The demurrer was sustained properly.

Decree affirmed.